                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00166-GCM-DCK
 KATHY TALLENT MINNICK,

                 Plaintiff,

    v.                                                            ORDER

 KILOLO KIJAKAZI,

                 Defendant.



         This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings and

Defendant’s Motion for Remand to the Acting Commissioner. Plaintiff, through counsel, consents

to Defendant's Motion for Remand to the Acting Commissioner.

         For good cause shown, the Court hereby reverses the Acting Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remands the case to the Acting Commissioner for

further administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).

         The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

         SO ORDERED.

                                                  Signed: August 26, 2021




      Case 5:20-cv-00166-GCM-DCK Document 18 Filed 08/26/21 Page 1 of 1
